Name: COMMISSION REGULATION (EC) No 1989/96 of 17 October 1996 amending Regulation (EC) No 1928/96 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  America;  Africa;  foodstuff
 Date Published: nan

 18 . 10 . 96 EN Official Journal of the European Communities No L 265/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1989/96 of 17 October 1996 amending Regulation (EC) No 1928/96 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Article 1 For lots A and B, point 12 of the Annex to Regulation (EC) No 1928/96 is replaced by the following: ' 12. Stage of supply: free at port of shipment (12)', and the following note (12) is added : '( l2) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas Commission Regulation (EC) No 1928/96 (2) issued an invitation to tender for the supply, as food aid, of cereals; whereas some of the conditions specified in the Annex to that Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5. 7. 1996, p . 1 . 2 OJ No L 254, 8 . 10 . 1996, p. 25 .